DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant's election with traverse of Species VII, figures 32-38 in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that  MPEP § 803 states that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added). MPEP § 808.02 adds: The examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. This is not found persuasive because the examination of more than one species (i.e. since each species has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.

Claims 1, 4-6 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.
	Claims 1, 4-6, 15-18 and 20-28 are currently pending in this application, with claims 1, 4-6 and 21 being withdrawn and claims 2-3,7-14, and 19 being cancelled.
Claim Objections
Claim 25 is objected to because of the following informalities:  In claim 25, lines 2-3, the limitation “its end” is vague. The limitation should be - -an end - -or the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias (US 6,546,649) in view Famolare, Jr. (US 4,114,297). With respect to claims 15-17, Tobias discloses an accessory and attachment combination (plush item resembling cute animals, see figures 1-4, 6-7, 9-10B & 12-14) to attach the accessory to an elongate structure (footwear, see figures 3 and 15) comprising: an accessory (the plush toy has a body 10 having a top side 12, a bottom side 14, a front end 16, and a back end 18); an elongated and flexible strap (strap 42, see figures 10A-B), affixed to the accessory by two tying sections that are spaced apart transversely to the elongated direction of the strap and located proximate to each other (strap 42 has a first end 44 attached to the bottom side 14 of the body and a second end 46 not attached to the body, i.e., a free end); a closed loop defined by the portion of the strap and the portion of the accessory proximate the tying sections and the tying sections (the second (free) end 46 of the strap 42 is inserted under one or more sections of shoelace, pulled up through the shoelace and attached to the first end 44 of the strap, see figure 10B); a first joinable element (both ends are provided with a fastening tape, such as Velcro, i.e., one side having hooks and the other side having loops to which .
Tobias discloses strap 42 has a first end 44 attached to the bottom side 14 of the body and a second end 46 not attached to the body, i.e., a free end.  Tobias does not disclose the attaching means to be by two tying sections that are spaced apart transversely to the elongated direction of the strap and located 
	With respect to claim 18, Tabios discloses that elastic band can be used for securing the accessory to an elongated structure. It would have been obvious to one of ordinary skill in the art to make the strap (42) of Tabios/Famolare, Jr. comprise an elastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for 
	With respect to claim 22, Tabios/Famolare, Jr. discloses wherein the tying sections (stitch lines) are located on opposite edges of the strap; most of the length of the strap is located to one side of the tying sections to provide the first section of the strap with a shorter length that the second section of the strap; the second joinable element is fixed proximate to the end of the second section of the strap; and the second joinable element is adapted to pass above the accessory and below the strap at the tying sections and engage the first joinable element on first section of the strap.

	With respect to claim 23, Tabios/Famolare, Jr. discloses wherein each of the tying sections (stitch lines) are located along a portion of the opposing edges of the strap.
	With respect to claim 20, Tabios/Famolare, Jr. discloses an accessory and attachment combination (plush item resembling cute animals, see figures 1-4, 6-7, 9-10B & 12-14) to attach the accessory to an elongate structure (footwear) comprising: an accessory; an elongated (plush toy) and flexible strap (42, see figures 10A-B) affixed to the accessory at two tying sections (stitch lines as modified by Famolare, Jr.) that are spaced apart transversely to the elongated direction of the strap and located proximate each other and that together with strap and the accessory at the location of the tying sections (stitch lines) provides 
	With respect to claim 26, official notice if taken that it is old and conventional to have a strap have a reduced width relative to the rest of the strap .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are accessory and attachments analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/25/2022